United States Court of Appeals
                                                               Fifth Circuit
                                                             F I L E D
                                                             June 10, 2004
                       In the
                                                         Charles R. Fulbruge III
  United States Court of Appeals                                 Clerk
        for the Fifth Circuit
              _____________________

                   No. 03-20977
              _____________________



               ALVY T. MCQUEEN,

                                      Plaintiff-Appellant,

                      VERSUS

      UNITED STATES OF AMERICA; ET AL.,

                              Defendants,


        UNITED STATES OF AMERICA;
   UNITED STATES DEPARTMENT OF JUSTICE,
        INCLUDING ITS NAMED COMPONENTS;
  UNITED STATES DEPARTMENT OF TREASURY,
INCLUDING ITS COMPONENT INTERNAL REVENUE SERVICE;
      SUSIE M. WONG; MARK W. HUGHES;
  CRISPIN L. SMITH; ANGELO A. FRATTTARELLI,

                              Defendants-Appellees.


              ____________________

     Appeal from the United States District Court
         for the Southern District of Texas
                 m H-01-CV-3868
              ____________________
Before SMITH, BENAVIDES, and PICKERING,
  Circuit Judges.

PER CURIAM:*

   Alvy McQueen asserts a statutory action
against the United States and a Bivens action
against various government employees. The
district court entered summary judgment for
defendants, and McQueen appeals.

    We have reviewed the briefs and pertinent
portions of the record and have heard the ar-
guments of counsel. We affirm, essentially for
the reasons given by the district court. In
summary, the statutory action is barred by lim-
itations, and the district court committed no
reversible error in finding immunity on the
Bivens actions.

   The district court properly denied Mc-
Queen a waiver of fees regarding his FOIA
request. If, however, McQueen is willing to
pay the fees, he is not barred from pursuing a
FOIA request.

   It is time for this aged litigation to be put to
bed. The judgment is AFFIRMED.




   *
     Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be pub-
lished and is not precedent except under the limited
circumstances set fort in 5TH CIR. R. 47.5.4.

                                                       2